                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

STEPHON R. SAUNDERS,

                       Plaintiff,

v.                                                        Case No.: 2:18-cv-451
                                                          JUDGE GEORGE C. SMITH
                                                          Magistrate Judge Jolson
COMMISSIONER OF SOCIAL SECURITY,

                       Defendant.

                                          ORDER

       This case is before the Court to consider the Report and Recommendation issued by the

Magistrate Judge on March 1, 2019, recommending that the Court overrule Plaintiff’s Statement

of Errors and Affirm the Commissioner of Social Security’s decision. (Doc. 14). The time for

filing objections to the Report and Recommendation has passed, and no objections have been

filed to the Report and Recommendation. Therefore, the Court ADOPTS AND AFFIRMS the

Report and Recommendation. Plaintiff’s Statement of Errors is hereby OVERRULED and the

decision of the Commissioner of Social Security is AFFIRMED.

       The Clerk shall remove Document 14 from the Court’s pending motions list and enter

final judgment in this case.

               IT IS SO ORDERED.


                                                  /s/ George C. Smith
                                                  GEORGE C. SMITH, JUDGE
                                                  UNITED STATES DISTRICT COURT
